Opinion filed April 4, 2019




                                       In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00273-CV
                                  __________

                   IN THE INTEREST OF I.B., A CHILD


                      On Appeal from the 35th District Court
                              Brown County, Texas
                       Trial Court Cause No. CV 17-07-261


                       MEMORAND UM OPI NI ON
       This is an appeal from an order of termination of the parental rights of the
mother and father of I.B. The father appeals. On appeal, he presents one issue in
which he argues that he received ineffective assistance of counsel. We affirm.
                                 Background Facts
       After the mother voluntarily relinquished her parental rights, a jury trial was
conducted with respect to the father’s parental rights. The jury trial was conducted
in the father’s absence because he did not appear for trial. Despite the father’s
absence, the father’s trial counsel was present and represented the father at trial.
Because the father does not challenge the sufficiency of the evidence, we will not
set forth the evidence in detail. We note, however, that we have reviewed all of the
evidence and that the Department presented clear and convincing evidence in
support of termination.
      At the conclusion of the trial, the jury found that the parent-child relationship
between the father and I.B. should be terminated. Based on the mother’s earlier
relinquishment and on the jury’s verdict with respect to the father, the trial court
entered a final order in which it terminated the parents’ rights to the child. In the
order, the trial court found that the father had knowingly placed or knowingly
allowed the child to remain in conditions or surroundings that endangered the
physical or emotional well-being of the child; had engaged in conduct or knowingly
placed the child with persons who engaged in conduct that endangered the child’s
physical or emotional well-being; had constructively abandoned the child; and had
failed to comply with the provisions of a court order that specifically established the
actions necessary for him to obtain the return of the child, who had been in the
managing conservatorship of the Department of Family and Protective Services for
not less than nine months as a result of the child’s removal from the parent for abuse
or neglect. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (N), (O) (West Supp.
2018). The trial court also found that termination of the father’s parental rights
would be in the best interest of the child. See id. § 161.001(b)(2). On appeal, the
father does not challenge any of the trial court’s findings.
                           Assistance of Counsel at Trial
      In his sole issue on appeal, the father asserts that he received ineffective
assistance of counsel at trial. He points to trial counsel’s failure to inform the jury
why the father was absent from the courtroom, trial counsel’s waiver of opening
argument, and trial counsel’s failure to call witnesses or present “a case.”
      A parent in a termination case has the right to “effective counsel.” In re M.S.,
115 S.W.3d 534, 544 (Tex. 2003). To prevail on a claim of ineffective assistance of
                                           2
counsel, a parent must generally show (1) that trial counsel’s performance was
deficient and (2) that the deficient performance was so serious as to deny the parent
a fair and reliable trial. In re J.O.A., 283 S.W.3d 336, 341–42 (Tex. 2009) (following
the two-pronged analysis of Strickland v. Washington, 466 U.S. 668 (1984)); M.S.,
115 S.W.3d at 545 (same). In the present case, the father has failed to satisfy the
first prong of the Strickland test.
      The record reflects that the Department and trial counsel had had difficulties
maintaining contact with the father. However, the father had been notified and was
aware of the trial setting. When the case was called for trial at 10:30 a.m., the father
was not present in the courtroom; trial counsel informed the trial court that he had
been notified that the father would be at the courthouse in about ten minutes. The
reason given by the father was that he had run out of gas. The father, however, never
arrived for court that day.
      After voir dire but before testimony began, trial counsel requested a
continuance until the next day so that the father could participate in the trial. The
trial court found that the father, who resided in or near Brownwood, had voluntarily
absented himself from the proceedings. Consequently, the trial court denied the
motion for continuance. All parties then waived their opening statement, and the
Department called its lone witness: the conservatorship worker in this case. That
afternoon, after the Department rested its case-in-chief, trial counsel implored the
trial court—in the presence of the jury—to permit him “to make one last effort the
rest of the evening to find [the father] and try to get him here in the morning to
testify.” The trial court agreed to wait and permit trial counsel to put on his case the
next morning. The trial court recessed the case until 9:00 the next morning.
      The next morning, Appellant again failed to appear for trial. Trial counsel
informed the trial court that he had talked to the father twice and that the father was


                                           3
aware of “yesterday’s hearing” and “today’s hearing.” However, trial counsel was
unable to locate Appellant that morning.
        Under the record in this case, we cannot hold that trial counsel’s failure to
inform the jury why the father was absent from the courtroom, trial counsel’s waiver
of opening argument, or trial counsel’s failure to call witnesses constituted deficient
performance. Given the circumstances, trial counsel did what he could to effectively
represent the father at trial. He conducted voir dire; lodged objections; cross-
examined the Department’s witness; and, in his closing argument, asked the jury not
to terminate the father’s parental rights. The father did not appear at trial so that he
could testify in his own behalf, nor is there any indication in the record or in the
father’s brief that there were any other witnesses available to testify on his behalf.
Because the father has not shown that trial counsel’s performance was deficient, the
father has failed to establish that he received ineffective assistance of counsel. See
M.S., 115 S.W.3d at 545–46. We overrule the father’s sole issue on appeal.
                                         This Court’s Ruling
        We affirm the trial court’s order of termination.




                                                                   KEITH STRETCHER
                                                                   JUSTICE


April 4, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J. 1
Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      4